Case 1:19-cv-24611-RNS Document 10 Entered on FLSD Docket 11/27/2019 Page 1 of 8



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION


   550 SEABREEZE DEVELOPMENT, LLC.,a                        CASE NO: 19-24611-Civ-Scola
   Florida Corporation.,

             Plaintiff,

   v.

   ILLINOIS UNION INSURANCE
   COMPANY, a Foreign Corporation,

         Defendant.
   ____________________________________/

                      DEFENDANT’S ANSWER & AFFIRMATIVE DEFENSES

            Defendant, ILLINOIS UNION INSURANCE COMPANY (“Defendant” or “ILLINOIS

  UNION”), pursuant to the applicable Rules of Civil Procedure, hereby files its Answer and

  Affirmative Defenses, filed concurrently with a Motion to Dismiss Count I, in response to the

  Complaint filed by the Plaintiff, 550 SEABREEZE DEVELOPMENT, LLC., (“Plaintiff”), and

  states:

                                      GENERAL ALLEGATIONS

            1.      Admitted to the extent jurisdiction is proper in the United States District Court for

  the Southern District of Florida.

            2.      Admitted for venue purposes only. Otherwise, without knowledge and therefore

  denied.

            3.      Admitted to the extent that ILLINOIS UNION was authorized to do business in the

  State of Florida.
Case 1:19-cv-24611-RNS Document 10 Entered on FLSD Docket 11/27/2019 Page 2 of 8



                                 IDENTIFICATION OF THE PARTIES

         4.      Without knowledge and therefore denied.

         5.      Admitted only insofar as ILLINOIS UNION issued policy number I08881479 001

  (“Policy”), to 550 Seabreeze Development, LLC. (“Insured”), for the construction risk located 550

  Seabreeze Blvd., Ft. Lauderdale, Florida, 33316 (“Property”), with a policy period of June 1, 2017

  to December 15, 2017, for which coverage is subject to the terms, conditions, limitations, and

  exclusions contained within the Policy. Any remaining allegations or inferences not specifically

  admitted are denied.

         6.      Denied as without knowledge of additional Insureds.

         7.      Admitted only insofar as ILLINOIS UNION issued policy number I08881479 001

  (“Policy”), to 550 Seabreeze Development, LLC. (“Insured”), for the construction risk located 550

  Seabreeze Blvd., Ft. Lauderdale, Florida, 33316 (“Property”), with a policy period of June 1, 2017

  to December 15, 2017, for which coverage is subject to the terms, conditions, limitations, and

  exclusions contained within the Policy. Any remaining allegations or inferences not specifically

  admitted are denied.

                     FACTS GIVING RISE TO THIS CAUSE OF ACTION

         8.      Admitted only to the extent that it was reported to ILLINOIS UNION that a loss

  allegedly occurred on September 10, 2017, relating to Hurricane Irma. Denied as to Plaintiff’s

  valuation of the damages.

         9.      Denied as phrased.

         10.     Admitted only to the extent that it was reported to ILLINOIS UNION that a loss

  allegedly occurred on September 10, 2017, relating to Hurricane Irma. Denied as to Plaintiff’s

  valuation of the damages.



                                                  2
Case 1:19-cv-24611-RNS Document 10 Entered on FLSD Docket 11/27/2019 Page 3 of 8



         11.     Denied as phrased. The Policy speaks for itself.

         12.     Denied as phrased.

         13.     Denied as phrased.

         14.     Denied as phrased.

         15.     Denied as phrased. Admitted that no money is owed to Plaintiff for the loss.

                           COUNT I- DECLARATORY JUDGMENT

  ILLINOIS UNION incorporates all responses to paragraphs 1-15 above as if fully set forth herein.

         Count I and paragraphs 16 through 25, will be addressed by way of ILLINOIS UNION’s

  Motion to Dismiss filed concurrently herewith. Therefore, the fact that ILLINOINS UNION has

  not addressed Count I and paragraphs 16 through 25, should not be construed as an admission of

  any of the allegations asserted in Count I and paragraphs 16 through 25.

         Defendant specifically denies entitlement to all damages requested by Plaintiff in the

  wherefore clause following paragraph 25 of the Complaint.

                                 COUNT II- BREACH OF CONTRACT

  ILLINOIS UNION incorporates all responses to paragraphs 1-15 above as if fully set forth herein.

         26.     Admitted only insofar as ILLINOIS UNION issued policy number I08881479 001

  (“Policy”), to 550 Seabreeze Development, LLC. (“Insured”), for the construction risk located 550

  Seabreeze Blvd., Ft. Lauderdale, Florida, 33316 (“Property”), with a policy period of June 1, 2017

  to December 15, 2017, for which coverage is subject to the terms, conditions, limitations, and

  exclusions contained within the Policy. Any remaining allegations or inferences not specifically

  admitted are denied.

         27.     Denied as phrased. Specifically, Plaintiff failed to cooperate with the investigation

  of the claim and provide the requested documentation.



                                                   3
Case 1:19-cv-24611-RNS Document 10 Entered on FLSD Docket 11/27/2019 Page 4 of 8



         28.    Denied.

         29.    Denied.

         Defendant specifically denies entitlement to all damages requested by Plaintiff in the

  wherefore clause following paragraph 29 of the Complaint.


                                DEMAND FOR TRIAL BY JURY

         Defendant demands Trial by Jury of all issues so triable as a matter of right.

                                   AFFIRMATIVE DEFENSES

                                FIRST AFFIRMATIVE DEFENSE

         Plaintiff’s claim is barred as ILLINOIS UNION fully indemnified the Insured for the

  covered portions of the reported loss. ILLINOIS UNION determined a valuation of the loss which

  was under the applicable deductible. Pursuant to PART E POLICY CONDITIONS of form

  ACE0728 (10/15):

         6. Valuation
               At the time and place of direct physical LOSS, the basis of adjustment of a claim,
               unless otherwise endorsed herein, shall be as follows:

                        A. Property Under Construction – The cost to repair or replace the insured
                           property lost or damaged with material of like kind and quality, less
                           betterment, including contractor's reasonable profit and overhead not
                           exceeding the percentages in the original contract. If the insured
                           property is not repaired or replaced then direct physical LOSS shall be
                           settled on the basis of ACTUAL CASH VALUE.

                        B. EXISTING PROPERTY - The Company will pay the least of the
                           following for direct physical LOSS to EXISTING PROPERTY:

                            1. The ACTUAL CASH VALUE of the EXISTING PROPERTY;
                            2. The cost of reasonably restoring the EXISTING PROPERTY to its
                            condition immediately prior to the LOSS;
                            3. The cost of replacing the EXISTING PROPERTY with substantially
                            identical property unless replacement with substantially identical
                            property is impossible or unnecessary.

                            …
                                                  4
Case 1:19-cv-24611-RNS Document 10 Entered on FLSD Docket 11/27/2019 Page 5 of 8



                        The Company will pay for direct physical LOSS to insured property by
                        determining its REPLACEMENT COST, provided that the NAMED
                        INSURED actually repairs or replaces the lost or damaged insured property,
                        or begins to repair the damaged insured property, within 24 months from
                        the date of direct physical LOSS; otherwise, the Company will pay for direct
                        physical LOSS to insured property by determining its ACTUAL CASH
                        VALUE.


                                  SECOND AFFIRMATIVE DEFENSE

         In the event Plaintiff recovers in this matter, payment is set-off by the applicable NAMED

  WINDSTORM deductible pursuant to the Declarations page of the Policy pursuant to form

  ACE0727 (10/15) and ACE0728 (10/15).

         5. Deductibles
                The Company will adjust all direct physical LOSS arising out of any one
                OCCURRENCE as one LOSS. The Company will not pay for direct physical LOSS
                in any one OCCURRENCE until the amount of the adjusted direct physical LOSS
                exceeds the applicable deductible stated on the Declarations. The Company will
                then pay the amount of the direct physical LOSS in excess of the applicable
                deductible.

                Where a percentage deductible is shown on the Declarations, the deductible shall
                be the greater of the dollar amount shown, or the stated percentage of the total
                insured values at the INSURED PROJECT site or sites at the time and date of the
                LOSS, unless a maximum deductible is listed.

                In the event that more than one deductible shown on the Declarations, or provided
                in any endorsement, shall apply to covered direct physical LOSS in any one
                OCCURRENCE, only the largest deductible shall be applied.

                               THIRD AFFIRMATIVE DEFENSE

         The Plaintiff’s claim is barred as the Insured failed to cooperate with the investigation. The

  Insured failed to provide documents requested by ILLINOIS UNION which were necessary to

  process any supplemental claim or payments. Despite multiple requests, the Insured refused to

  provide documentation related to damages from the loss. In addition, the Insured may have failed

  to protect the property from potential loss. Pursuant to PART E POLICY CONDITIONS of form



                                                   5
Case 1:19-cv-24611-RNS Document 10 Entered on FLSD Docket 11/27/2019 Page 6 of 8



  ACE0728 (10/15):

         12. In Case of LOSS

                A. Notice of OCCURRENCE:
                       The NAMED INSURED will, as soon as practicable, report in writing to
                       the Company every OCCURRENCE that may give rise to a claim under
                       this Policy.

                B. Proof of LOSS:
                       The NAMED INSURED will as soon as practicable, file with the Company
                       a signed and sworn detailed proof of LOSS.
         …
         21. Legal Action Against the Company
                No one may bring a legal action against the Company under this Policy unless:
                A. There has been full compliance with all the conditions of this Policy;
         …
         28. Examination Under Oath
                The NAMED INSURED shall submit and, so far as is within their power, shall
                cause all other persons to submit, to examination or examinations under oath by
                any persons named by the Company relative to any and all matters in connection
                with a claim, and shall produce for examination all books of accounts, bills,
                invoices, and other vouchers or certified copies thereof if originals are lost, at such
                reasonable time and place as may be designated by the Company or its
                representatives as often as the Company deems necessary, and shall permit extracts
                and copies thereof to be made.
         …
         30. Protection of Insured Property
                The NAMED INSURED will take reasonable steps to protect, recover or save the
                insured property and minimize any further or potential LOSS when the insured
                property has sustained direct physical LOSS by an insured peril. The acts of the
                NAMED INSURED or the Company in protecting, recovering or saving the insured
                property will not be considered a waiver or an acceptance of abandonment. The
                NAMED INSURED and the Company will bear the reasonable expense incurred
                proportionate to their respective interests under this Policy.

                              FOURTH AFFIRMATIVE DEFENSE

         The Plaintiffs’ claim is barred as the Insured no longer owns the property in question and

  therefore the mootness doctrine applies. The Insured sold and deeded the subject property and has

  not provided any documentation that show repairs were made prior to the sale. The Insured is

  unable to make repairs at the current time as they no longer own the property. In addition,



                                                   6
Case 1:19-cv-24611-RNS Document 10 Entered on FLSD Docket 11/27/2019 Page 7 of 8



  discovery will be necessary to determine if any proceeds from this claim was due to parties other

  than the Named Insured.



  Dated: November 27, 2019




     Respectfully submitted,

                                                   KELLEY KRONENBERG


                                                   /s/ Jeremy M. Mishali
                                                   Jeremy M. Mishali, Esq.
                                                   Fla. Bar No.: 106115
                                                   jmishali@kelleykronenberg.com
                                                   Jeffrey M. Wank, Esq.
                                                   Fla. Bar No.: 68010
                                                   jwank@kelleykronenberg.com
                                                   10360 West State Road 84
                                                   Fort Lauderdale, FL 33324
                                                   Telephone: (954) 370-9970
                                                   Facsimile: (954) 382-1988
                                                   Attorneys for Illinois Union Insurance Company
                                                   Address for service of pleadings only:
                                                   jwank@kelleykronenberg.com
                                                   jmishali@kelleykronenberg.com
                                                   lsorescu@kelleykronenberg.com




                                                 7
Case 1:19-cv-24611-RNS Document 10 Entered on FLSD Docket 11/27/2019 Page 8 of 8



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on the 27 day of November, 2019, this Answer and

  Affirmative Defenses was sent be electronic mail to Attorney for the Plaintiff, Scott R. Schomber,

  Esquire, 5900 N. Andrews Avenue, Suite 710, Fort Lauderdale, FL, 33309, (305) 933-5565/ (305)

  933-5596     (F),   including    email    addresses     sschomber@mcconnaughhay.com           and

  anelson@mcconnaughhay.com.

                                                   KELLEY KRONENBERG


                                                   /s/ Jeremy M. Mishali
                                                   Jeremy M. Mishali, Esq.
                                                   Fla. Bar No.: 106115
                                                   jmishali@kelleykronenberg.com
                                                   Jeffrey M. Wank, Esq.
                                                   Fla. Bar No.: 68010
                                                   jwank@kelleykronenberg.com
                                                   10360 West State Road 84
                                                   Fort Lauderdale, FL 33324
                                                   Telephone: (954) 370-9970
                                                   Facsimile: (954) 382-1988
                                                   Attorneys for Illinois Union
                                                   Insurance Company
                                                   Address for service of pleadings only:
                                                   jwank@kelleykronenberg.com
                                                   jmishali@kelleykronenberg.com
                                                   lsorescu@kelleykronenberg.com
